Title: To James Madison from Richard Forrest, 9 August 1816
From: Forrest, Richard
To: Madison, James


        
          
            Dear Sir
            City of Washington August 9. 1816
          
          The nine Marble Scales which you requested me to purchase for you, were shipped on the 3d. inst, on board the schooner Gift, Capt. Palmer bound to Fredericksburg. The size is 19 Inches square. Freight 9d virginia Money each.
          The Hail-Storm on Saturday week, did considerable damage to the corn, in many parts of Maryland; there will however, from present appearances, be a large crop made.
          I hope to have my new houses finished by the time stipulated with Mr. De Neuville (Sepr. 10.).
          This Place is improving most rapidly, notwithstanding the high price of every building material, and mechanic’s wages, Common Bricklayers from $2.50/100 to $3. Pr. day. I remain dear Sir, with sincere respect and esteem, Your most Obt. servt.
          
            Richd. Forrest
          
        
        
          Coll: Tayloe lost his youngest son this morning. He died of the Whooping Cough. Coll. T. is in the neighbourhood of Fincastle.
        
      